                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-01086-JVS(JDEx)                                      Date   August 5, 2019

 Title             Hovik Nazaryan v. FemtoMetrix, Inc., et al.


 Present: The Honorable           James V. Selna, U.S. District Court Judge
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Remand

      The Court, having been informed by the parties in this action that they submit
on the Court’s tentative ruling previously issued, hereby rules in accordance with
the tentative ruling as follows:

      Plaintiff Hovik Nazaryan (“Plaintiff”) filed a motion to remand. (Mot., Dkt. No.
7.) Defendants FemtoMetrix, Inc., Alon Raphael, Brian Larzelere, John Changala, Tyler
Rubin, and Tom Rolfes (together—“Defendants”) opposed the motion.1 (Opp’n, Dkt.
No. 8.) Plaintiff filed a reply. (Reply, Dkt. No. 9.)

         For the following reasons, the Court grants the motion to remand.

                                                    I. BACKGROUND

       On June 24, 2015, Plaintiff sued Defendants in Orange County Superior Court for
shares that he alleges that he was owed. (Derbarseghian Decl., Dkt. No. 7-1 ¶ 2.) The
parties ultimately negotiated a Settlement Agreement, which provided that any claims
arising from the agreement to provide Plaintiff with shares of stock as capital
contributions. (Settlement Agreement, Dkt. No. 7-1, Ex. A, Ex. A at C.) The Settlement
Agreement also contains a clause stating the following:



         1
         Defendants also filed objections to Plaintiff’s evidence. (Obj., Dkt. No. 8-2.) The Court does
not rely on any of the objected-to material in its decision on this motion to remand and therefore need
not rule on these objections at this time.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-01086-JVS(JDEx)                            Date   August 5, 2019

 Title          Hovik Nazaryan v. FemtoMetrix, Inc., et al.

                 Venue. Any proceeding initiated by any Party seeking to enforce
                 this Settlement Agreement, or, otherwise arising from this
                 Settlement Agreement, shall be venued in the Superior Court of
                 California, County of Orange.

(Id. at Q) (emphasis added).

       On March 13, 2018, Plaintiff filed a complaint for breach of contract (among other
claims) alleging that Defendants breached the Settlement Agreement. (SAC, Dkt. No. 7-
1, Ex. A ¶ 3.) On June 3, 2019, Defendants removed the action to this Court. (Removal,
Dkt. No. 1.)

                                     II. LEGAL STANDARD

       Under 28 U.S.C. § 1441(a), a defendant may remove a civil action from state court
to federal court so long as original jurisdiction would lie in the court to which the action
is removed. City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997).
According to the Ninth Circuit, courts should “strictly construe the removal statute
against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
Doubts as to removability should be resolved in favor of remanding the case to the state
court. Id. This “‘strong presumption’ against removal jurisdiction means that the
defendant always has the burden of establishing that removal is proper.” Id. (quoting
Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990)).

                                        III. DISCUSSION

A.       Remand

      Plaintiff argues that remand is required because the Settlement Agreement contains
an enforceable, mandatory forum-selection clause selecting California Superior Court in
the County of Orange as the proper forum for suits arising from the agreement. (Mot.,
Dkt. No. 7 at 8.)




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 2 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-01086-JVS(JDEx)                               Date   August 5, 2019

 Title          Hovik Nazaryan v. FemtoMetrix, Inc., et al.

      Defendants instead characterize the clause as a venue-selection clause that is void
under California law. See Gen. Acceptance Corp. of Cal. v. Robinson, 207 Cal. 285, 289,
277 P. 1039 (1929).

       Although, the clause at issue falls under a section titled “venue,” it involves the
selection of a particular forum. Both parties cite Alexander v. Superior Court, 114 Cal.
App. 4th 723 (2003), which states:

                 We begin by observing that this case involves a venue selection
                 clause, not a forum selection clause. The cases sometimes do not
                 distinguish between the two types of clauses, perhaps because
                 they both relate in some way to the geographical location in which
                 trial will be held. But the terms have different meanings. Forum
                 means “[a] court or other judicial body; a place of jurisdiction.”
                 (Black’s Law Dict. (7th ed.1999) p. 664, col. 2.) Venue is “[t]he
                 county or other territory” in which a case may be heard, i.e., the
                 place from which the jury will be selected. (Black’s Law Dict.,
                 supra, p. 1553, col. 2; and see Milliken v. Gray (1969) 276
                 Cal.App.2d 595, 600, 81 Cal.Rptr. 525.) Under state law,
                 therefore, a venue selection clause is purely an intrastate issue
                 involving the selection of a county in which to hold the trial. By
                 contrast, a forum selection clause usually chooses a court from
                 among different states or nations. (See e.g., The Bremen v. Zapata
                 Off–Shore Co. (1972) 407 U.S. 1, 92 S.Ct. 1907, 32 L.Ed.2d 513
                 (Bremen).) The following discussion incorporates this distinction.
                 Although Brix does not differentiate between the terms, as we
                 shall explain, the difference is the crucial consideration.

Id. at 726–27. The cases that Defendants cite in support of its opposition clearly contain
venue clauses, but do not specify the forum selected by the parties, as does the clause
here. See id. at 112 (referring to a clause that “stipulates to venue in Santa Clara County,
California”); Arntz Builders v. Superior Court, 122 Cal. App. 4th 1195, 1198 (2004)
(containing a clause stating that “any action arising out of the contract would be brought
in Contra Costa County”);

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                           Page 3 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-01086-JVS(JDEx)                           Date   August 5, 2019

 Title          Hovik Nazaryan v. FemtoMetrix, Inc., et al.

        Because the Court finds that the parties agreed to a mandatory forum-selection
clause providing that the parties “shall” litigate disputes relating to the Settlement
Agreement in the Superior Court of California, the Court finds that remand is required.
See Nat’l Equip. Rental, Ltd. v. Szukhent, 375 U.S. 311, 315–16 (1964) (“[I]t is settled . .
. that parties to a contract may agree in advance to submit to the jurisdiction of a given
court.”); Berg v. MTC Elecs. Techs., 61 Cal. App. 4th 349, 358 (1998) (“[I]f there is a
mandatory forum selection clause, the test is simply whether application of the clause is
unfair or unreasonable, and the clause is usually given effect.”).



B.       Attorneys’ Fees

      “[T]he standard for awarding fees should turn on the reasonableness of the
removal. Absent unusual circumstances, courts may award attorney’s fees under §
1447(c) only where the removing party lacked an objectively reasonable basis for seeking
removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

      Defendants argue that “§ 1447(c) does not apply to a motion to remand based on a
forum selection clause specifying state rather than federal court as the appropriate forum”
such that the Court cannot award attorneys’ fees for this motion. Kamm v. ITEX Corp.,
568 F.3d 752, 757 (9th Cir. 2009).

       Plaintiff requests $7,350.00 in attorneys’ fees and costs, but did not respond to
Defendant’s argument that such fees are unavailable for remand based on a forum-
selection clause. (Mot., Dkt. No. 7 at 16.) The Court declines to award fees and costs.

                                       IV. CONCLUSION

      For the foregoing reasons, the Court grants Plaintiffs’ motion for remand and
denies Plaintiffs’ request for attorneys’ fees and costs.


                 IT IS SO ORDERED.

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 4 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-01086-JVS(JDEx)                                       Date     August 5, 2019

 Title          Hovik Nazaryan v. FemtoMetrix, Inc., et al.




                                                                                               :        0

                                                       Initials of Preparer      lmb




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                      Page 5 of 5
